DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/30/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Foley on 3/26/2021.

The listing of claims has been changed to the following:
(Original) A system for electronic communication between at least two people, comprising:
a delivery entity operating to deliver a package at a predetermined time from a first person to a second person and to provide an electronic communication in real-time or near real-
an integrated electronic display for displaying a first message of the electronic communication from the first person to the second person commensurate with the predetermined time of the delivery of the package to the second person; and
a transmitter configured to generate and output a second message of the electronic communication generated by the second person during delivery of the package and in response to the displayed first message, the system further comprising:
an exception handling device that controls the delivery entity when an unexpected event disrupts the commensurate delivery with the electronic communication, wherein the exception handling device controls the delivery entity to deliver the package at a new delivery time corresponding to a delayed delivery caused by the unexpected event.  

2.  (Original) The system of claim 1, wherein the unmanned vehicle includes an autonomous ground vehicle (AGV) or an unmanned aerial vehicle (UAV).  

3.  (Original) The system of claim 1, wherein the delivery entity facilitates the electronic communication between the first person and the second person, including sending a message to the first person when the delivery entity is at an intended location of the second person, then generates a live transmission.

4. (Original)  The system of claim 1, wherein the electronic communication includes a hologram transmission.  

5. (Original) The system of claim 4, wherein the real-time electronic communication includes a live transmission of holograms or recorded holographic messages holograms or recorded holographic messages.

6. (Original) The system of claim 1, further comprising an onboard recording device constructed and arranged to record messages that will allow the first or second person to make unique customizations to a message of the electronic communication.



8. (Original) The system of claim 7, wherein the mobile device includes an augmented reality device.

9. (Currently Amended) The system of claim 1, wherein the electronic communication 

10. (Currently Amended) The system of claim 1, wherein the electronic communication 

11. (Original) The system of claim 1, wherein the delivery entity represents an autonomous courier while also facilitating a real-time or live transmission of the electronic communication between a sender of the electronic communication of the first and second persons and a receiver of the electronic communication of the first and second persons.   

12.  (Original) The system of claim 1, wherein the autonomous vehicle is controlled, modified, or adjusted based on inputs by the first or second person during a delivery.

13.  (Currently Amended) The system of claim 1, wherein messages in the electronic communication 

14.  (Original) The system of claim 1, wherein the electronic display provides for authentication by a user prior to display of the electronic communication.  

15.  (Original) The system of claim 1, wherein the delivery entity automatically sends a message to the first person when the second person is not present to receive the package.

16.  (Original) The system of claim 1, further comprising an exception handling processor for executing an independent set of processes for controlling the unmanned vehicle when an event occurs that is outside the intended delivery of the package.  

the electronic communication and a pre-recorded communication in [[the]]a live transmission.  

18.  (Original) The system of claim 1, wherein the delivery entity includes a smart package. 

19.  (Currently Amended) The system of claim 1, wherein the sender controls the unmanned vehicle, and 

20. (Cancelled).



Reasons for Allowance
As per claims 1-19, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claim 1, while reciting the abstract idea of electronic communication between two individuals (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for a delivery entity such as an autonomous vehicle to deliver a package and a message to a second individual with the communication being in real-time or near real-time. Then using an integrated display to display the message communicated from first individual to second individual along with delivery of a package. Using the autonomous vehicle to deliver a package and real-time or near-time message delivery between two parties and presenting the message via integrated display of an 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Zhou (20140254896), Passy (“Ding Dong. Your singing Telegram is Calling”), Mead (20140222206), Carlson (9959771), Taveira (20160253907); Zhou is presented to show an autonomous vehicle which delivers a package between two individuals. Passy then provides a delivery entity to deliver a package in form of a gift along with a message in form of singing “Happy Birthday”. Mead is then introduced to teach an autonomous vehicle in the work place which communicates scheduled messages between two employees. Carlson teaches an exception handling device to control the delivery entity in case an unexpected event occurs which would disrupt delivery. While Taveira, teaches an exception handling device that controls the delivery entity when an unexpected event including a communication failure disrupts the commensurate delivery with the electronic communication between the first person and the second person. Further, NPL newly cited reference attached “An Object Oriented Approach for Conceptual Design Exploration of UAV-Based System-of-Systems” by Holger Pfaender, shows study of 

The prior art fails to explicitly teach:
The prior fails to specifically teach the delivery control system including a timing device that controls a timing of the delivery of the package to the second person to correspond with displaying of the first message, the system further comprising: an exception handling device that controls the delivery entity when an unexpected event including a communication failure disrupts the commensurate delivery with the electronic communication between the first person and the second person, wherein the exception handling device communicates with the delivery control system to control the delivery entity to deliver the package at a new delivery time corresponding to a delayed delivery of a transmission of the electronic communication caused by the unexpected event.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628